Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, was amended to recite “the suspended mass comprising an aperture; wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture”.  Such recitations are unclear what applicant sought to claim by such language.  To what distance it referred to? To what “largest cross sectional of the body” it referred to, as the body (12) is a cylindrical member? 
	With respect to claim 2, if the suspended muss is “first and second weights and at least one connector”, where is the “aperture” and the “distance”?
	With respect to claim 9, as the suspended mass is formed by several parts, where is the “aperture” and the distance”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 12-17 is/are rejected under 35 U.S.C. 103 as obvious over Saunders US 4,615,327 (“Saunders”) in view of Hoyt US 3,412,725 (“Hoyt”).
20)(Figs. 2 and 3 in conjunction to Fig. 1 (stabilizer at the bow); 1:44-2:12 and 2:26-3:52) comprising: 
	a body member configured for attachment to an archery bow (pedestal 21, configure for attachment to bow 10)(Fig. 1; 2:37-40); 
	at least one resilient member supported by said body member (first rubber tube 34 supported by pedestal 21)(Fig. 3; 2:60-3:10); 
	and a suspended mass supported by said at least one resilient member, at least a portion of said suspended mass surrounding said body member (first housing 28 supported by first rubber tube 34 and at least portion of first housing surrounding pedestal 21)(Fig. 3; 2:52-3:10).
	With respect to the suspended mass comprising an aperture wherein the aperture having a distance, to the best of his understating the examiner’s construed the cavity, of housing 28 (i.e. suspended mass) with aperture having a distance as shown Saunders’ Fig. 3.
	Saunders is not specific regarding wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture.
	However, Hoyt discloses stabilizers that each is including a body connected to an archery bow with a resilient member and as suspended mass with an aperture; wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture as shown in the embodiment of Fig. 12 (4:10-44; wherein a largest cross-sectional dimension of the body member (such as elements 78 and/or 48) is less than a distance across the aperture (of metal cup 70, i.e. suspended mass). Or Fig. 13 (4:45-56; wherein a largest cross-sectional dimension of the body member (such as elements 30 and/or 48) is less than a distance across the aperture (of metal cup 88, i.e. suspended mass).  Or Fig. 15 (5:3-28; wherein a largest cross-sectional dimension of the body member (such as elements 110 and/or 48) is less than a distance across the aperture (of end portion 106 of rod 25)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ suspended mass comprising an aperture; wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture as taught by Hoyt for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way forming a stabilizer device including a body and at least suspended mass therewith suitable to dampen vibration as the archery bow is in use.  A skilled artisan would have determined that the manner of connecting the stabilizer’s elements onto the bow would have been an obvious engineering choice of such assembly, while connected to an archery bow device.
	As per claim 2, Saunders discloses said suspended mass comprising a first weight (first housing 28), a second weight (second housing 29) and at least one connector attaching said first weight to said second weight (connector member 45 attaching first housing 28 and second housing 29)(Figs. 2 and 3; 2:57-60 and 3:11-43).
	As per claim 3, Saunders discloses wherein said first weight and said second weight have the same shape (the first housing 28 (e.g. first weight) as the same shape as the second housing/weight 29).
	As per claim 4, with respect to said first weight and said second weight attached by a plurality of connectors, the first housing/weight 28 is attached to the second housing/weight 29 via connector member 45, bolt 56, rubber washer 40, snap ring 49 and steel washers 47-48 (Fig. 3 and 3:10+ of Saunders).  Absent any specific structure to the claimed plurality of connectors, such, connector-bolt-washers-ring construed as a plurality of connectors for attaching first housing/weight 28 with second housing/weight 29 
	As per claim 5, Saunders discloses said at least one resilient member comprising a first resilient member (first rubber tube 34) and a second resilient member (third rubber tube 54), said first resilient member (34) contacting said first weight (housing/weight 28), said second resilient member (54) contacting said second weight (housing/weight 29)(Fig. 3; 2:57-67; 3:11-43).
	As per claim 12, with respect to said body member comprising a first body portion and a second body portion, said second body portion moveable with respect to said first body portion between first and second positions, attention to 1:44-66”
	 The present invention relates to a two stage resiliently mounted stabilizer adapted to be attached to an archery bow. The first stage of the stabilizer has a first housing resiliently mounted to a pedestal by use of a flat resilient washer and a tubular resilient member within the housing. The second stage of resilient mounting of the stabilizer includes a pair of tubular resilient members, one being disposed in such first housing and the second being disposed in a second housing. A second flat resilient washer separates the two housings and a connecting member is used to interconnect the second and third tubular members and to tighten them together as well as to tighten the flat washer in a resilient fashion, to allow the second housing to move with respect to the first housing. The resultant structure has the first and second housing vibrations dampended by the first washer and the first tubular member and the vibrations of the second housing are not only dampened by that same structure, but such vibrations are further dampened by the resilient connection between the first housing and the second housing. Additional weights can be attached to the second housing if desired.”
	Also, attention to 2:65-3:9 ”Consequently, when the bolt (36) is screwed down so that the washer (37) pulls the pedestal (21) towards the pedestal crown (26), this causes the washer (30) to be compressed and it also causes the rubber tubing (34) to be compressed. This compression can be adjusted as desired, it being understood that the tighter that the bolt (36) is tightened down, the more resistant to movement the washer (30) and the rubber tube (34) will be and, conversely, the more loosely the connection the more loosely the bolt (36) is screwed into the pedestal portion (22), the easier that the stabilizer will bend and flex.”
	Accordingly, it is clear that the stabilizer of Saunders is configure to a movement for reducing vibrations as the bow is drawn and shooting an arrow/projectile therefrom.
	Since the claim is broad enough, the examiner construed the first portion, as any part, section, piece, section, fragment and etc. of the pedestal 21 and any part, section, piece, section, fragment, etc.  of pedestal crown 26; or any part, section, piece, section, fragment, etc. of washer 30; or any part, section, piece, section, fragment, and etc. of housing 28 (which is not construed as the suspended mass of claim 1) as a second body portion as claimed.
	As per claim 13, with respect to wherein said first body portion is configured for attachment to an archery bow (pedestal 12 is configured for attachment to archery bow 10)(Fig. 1; 2:37-40 of Saunders); with respect to and said second body portion contacts said at least one resilient member, any part, section, piece, section, fragment, and etc. of housing 28 (which is not construed as the suspended mass of claim 1), contacts rubber tube 34; and/or any part, section, piece, section, fragment and etc., of bolt 36 contacts rubber tube 34 in Fig. 3.
	As per claim 14, with respect to wherein at least a portion of said second body member surrounds said first body member, any part, section, piece, section, fragment, etc. of pedestal crown 26 surrounds pedestal 21; and/or any part, section, piece, section, fragment, and etc. of housing 28 (which is not construed as the suspended mass of claim 1) surrounds pedestal 21; and/or any part, section, piece, section, fragment, etc. of washer 30 surrounds pedestal 21 in Fig. 3 of Saunders.
	As per claim 15, with respect to wherein said second body member comprises a tubular structure, any part, section, piece, section, fragment, etc. of pedestal crown 26 is tubular structure (Figs. 2 and 3); and/or any part, section, piece, section, fragment, and etc. of housing 28 (which is not construed as the suspended mass of claim 1) is tubular structure (Figs. 2 and 3); and/or any part, section, piece, section, fragment, etc. of washer 30 is a tubular structure Figs. 2 and 3 of Saunders).
	As per claim 16, with respect to comprising a fastener arranged to fix a position of said second body portion with respect to said first body portion, construed as bolt 36 configure to be tighten-loose to adjust the “fix” of the body portions to each other, e.g. Saunders’ Fig. 3.
	As stated” ..it being understood that the tighter that the bolt (36) is tightened down, the more resistant to movement the washer (30) and the rubber tube (34) will..”
	Thus, such bolt can fix in any part, section, piece, section, fragment, etc.  of pedestal crown 26; and/or can fix any part, section, piece, section, fragment, etc. of washer 30; and/or fix any part, section, piece, section, fragment, and etc. of housing 28 (which is not construed as the suspended mass of claim 1).
	As per claim 17, with respect to said body member comprising threaded receptacle, note Fig. 2 with respect to 2:37-40 as the threaded means of the pedestal to be connected to bow 10.  Also, note Fig. 3 and 2:41-51, regarding a threaded openings 24 of pedestal 21 of Saunders.
Claims 6, 7, 9-11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Hoyt as applied to claims 1, 2, and 5 above, and further in view of Izuta US 3,628,520 (“Izuta”).
	As per claim 6, Saunders is not specific regarding said body member comprising a first groove and a second groove, said first resilient member contacting said first groove, said second resilient member contacting said second groove.
	However, it is well known in the art to use a groove for contacting a resilient member as taught by Izuta (archery stabilizer including a resilient member 4a supported by a body (stub shaft 5-5a) upon busing 46, which formed a groove for contacting the resilient member)(Fig. 5 and 4:3-15 and Fig. 9 4:57-5:6; note the examiner’s markings regarding the groove-to-resilient member in conjunction to Fig. 9).

    PNG
    media_image1.png
    899
    804
    media_image1.png
    Greyscale
  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’s wherein the body comprising a groove for contacting the resilient member as taught by Izuta for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a stabilizer for an archery bow includes a resilient member supported by a body in a firm and secure means via known connecting-attachment means in the form of a groove.  A skilled artisan would have determined that the manner of attaching the resilient member to the body via known attachment means, such as groove would have been an obvious and would have not changed the function-structure of the resilient member as part of the stabilizer to reduce vibration and torque as the bow in use.
	With respect to said body member comprising a first groove and a second groove, said first resilient member contacting said first groove, said second resilient member contacting said second groove, as Saunders’ device includes first and second resilient members 34 and 54, each such resilient member would have contacted a groove (as taught and suggested by Izuta)
	 As per claim 7, with respect to said body member further comprising a third groove, a spacing between said third groove and said second groove being similar to a spacing between said second groove and said first groove, Saunders discloses an additional (i.e. a third) rubber tubing 44.  As discussed above, such rubber tubing would have contacted a groove (i.e. a third groove) according to the teachings and suggestions of Izuta as set forth above with respect to claim 6.
	With respect to the distances, note Fig. 3 as to the location of resilient tube 32 (relevant to a first groove), the location of resilient tube 54 (e.g. second groove) and resilient tube 44 (third groove).
	Furthermore, with respect to the location, spacing of the grooves, it is noted herein that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location, spacing of the grooves would have been merely a matter of obvious engineering choice, without any more.  
	As per claim 9, Saunders discloses said suspended mass comprising a first suspended mass (first housing/mass 28), said stabilizer further comprising at least one secondary resilient member (rubber tubing 54) and a second suspended mass (second housing/mass 29) supported by said at least one secondary resilient member (54)(Fig. 3), said first suspended mass (28) not in contact with said second suspended mass (29)(the first and second suspended mass are separated, not in contact, by rubber washer 40)(Figs. 2 and 3; 3:11+).
	Saunders is not specific regarding the secondary resilient member supported by the body member.
	However, Izuta discloses a secondary resilient member (resilient member 4b) supported by a body member (stub shaft 5)(Fig. 5; 3:55-4:56).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ secondary resilient member supported by a body member as taught by Izuta for the reason that a skilled artisan would have been motivated by Izuta’s suggestions to form such stabilizer structure including two resilient member supported by a body member wherein advantageous features of the stabilizer constituting the second embodiment (to include a secondary resilient member supported by a body member) may therefore be summarized in that a better damping effect is obtained because of the existence of two resilient members, the vibration of the rod and the weighting element in combination can be adjusted to suit to the self-oscillation characteristic of the archery bow, and that the rod member and the weighting element can be oscillated in the longitudinal direction of the stabilizer effectively (4:48-56).
	As per claim 10, with respect to said first suspended mass having a different weight than said second suspended mas, note Saunders’s Fig. 3 and 3:44+ as the second housing 29 (i.e. second suspended mass) further includes weight 60 (or portion thereof); thus, the second suspended mass 29 has different weight than first suspended mass 28.
	As per claim 11, Saunders discloses further comprising a connecting member attached between said first suspended mass and said second suspended mass, said connecting member comprising an elastomeric material (connector member 45 and rubber washer 40 (e.g. an elastomeric material) are connecting means between the first housing/mass 28 and the second housing/mass 29)(figs. 2 and 3; 3:11+).
	As per claim 18, Saunders discloses further comprising an auxiliary weight attached to the stabilizer (weight/s 60-66)(Figs. 1-3; 3:43-51).
	Saunders is not specific regarding the auxiliary weight attached to said connector.
	However, Izuta discloses auxiliary weight attached to a connector (weighting element 1; attached to connector rod member 2)(Figs. 5 and 9; at least 3:27-53).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ auxiliary weight attached to said connector as taught by Izuta for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way to obtain the predictable results connecting an auxiliary weight to the stabilizer to further assist in damping vibration and torque of the bow as it drawn and fire.  	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Hoyt as applied to claim 1 above, and further in view of Izuta and Bickel et al US 5,090,396 (“Bickel”).
	As per claim 8, Saunders is not specific regarding said body member comprising a plurality of detents, said suspended mass moveable between a first detent position and a second detent position with respect to the body member.
	With respect to the body member comprising a plurality of detents, Izuta discloses (archery stabilizer including a resilient member 4a supported by a body (stub shaft 5-5a) upon busing 46, which formed a groove for contacting the resilient member)(Fig. 5 and 4:3-15 and Fig. 9 4:57-5:6; note the examiner’s markings above the groove-to-resilient member in conjunction to Fig. 9).  The grooves of Izuta’s body are equivalent to the claim plurality of detents.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ body member comprising a plurality of detents as taught by Izuta for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a stabilizer for an archery bow includes a resilient member supported by a body in a firm and secure means via known connecting-attachment means in the form of a groove.  A skilled artisan would have determined that the manner of attaching the resilient member to the body via known attachment means, such as groove would have been an obvious and would have not changed the function-structure of the resilient member as part of the stabilizer to reduce vibration and torque as the bow in use.
	With respect to a movable mass with respect to a body, Bickel discloses slider 50, upon rods 20; as the slider slides upon the rods relative to body (mounting section 38)(Figs. 1 and 2; 3:60-67 and 4:16-39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ with a movable mass between positions as taught by Bickel for the reason that a skilled artisan would have been motivated by Bickel’s suggestions to include movable mass, slider, and by adjusting slider, it can be seen that the rod structure can be tuned for the vibrations generated when an arrow is shot from the bow. These vibrations set up standing waves in rods. By adjusting slider , it can be seen that the node created by the slider in the rods is adjustable relative to the length of the rods, thus tuning rods . Thus by properly tuning the rod structure it is noted that the structure can be adjusted to be maximally effective in dampening the vibrations and absorbing the energy generated by the vibrating bow string. Thus the entire structure can be adjusted for bows of various sizes, poundages, and bow string tensions (4:27-39).  
	A skilled artisan would have appreciated that such modification to Saunders would have resulted in enhance stabilizer that is configure to adjust the vibration as suggested by Bickel.
	Within the modified Saunders by the teachings of Izuta the movable mass (as taught-suggested by Bickel) would have been moved between the body’s detents-grooves as it would have been reposition between such locations (as been supported by the resilient member/s, which are positions in the body’s detents-grooves). 
Claims 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of McPherson US 6,382,201 (“McPherson”) and Hoyt
 	As per claim 19, Saunders discloses an archery bow (bow 10)(Fig 1 and 2:25-40, regarding the bow; Figs. 2 and 3 and 2:41-3:52 regarding the stabilizer 20) comprising: 	a riser, limbs and a bowstring (Fig. 1; 2:26-36); and 
	a stabilizer (20) comprising a body member attached to the riser (pedestal 21, configure for attachment to bow 10)(Fig. 1; 2:37-40), a resilient member supported by the body member (first rubber tube 34 supported by pedestal 21)(Fig. 3; 2:60-3:10) and a weight supported by the resilient member, the weight surrounding the body member (first housing 28 supported by first rubber tube 34 and the first housing surrounding pedestal 21)(Fig. 3; 2:52-3:10). 	
	Saunders is not specific regarding, the resilient member comprising an annular protrusion, the weight comprising an annular groove, the annular protrusion oriented in the annular groove.
	However, McPherson discloses a damper (stabilizer) 202 comprising a resilient member (elastomeric portion 206) comprising an annular protrusion (mating portion 272), a weight (weighted portion 208) comprising an annular groove (mating groove 274), the annular protrusion oriented in the annular groove (Figs. 15-20; 7:25-8:65 and 9:7-44; note in particular Fig. 20 and 9:7-44).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’s wherein the resilient member comprising an annular protrusion, the weight comprising an annular groove, the annular protrusion oriented in the annular groove as taught by McPherson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a stabilizer for an archery bow includes a resilient member supported by a body in a firm and secure means via known connecting-attachment means in the form of a groove.  A skilled artisan would have determined that the manner of attaching the resilient member to the body via known attachment means, such as groove would have been an obvious and would have not changed the function-structure of the resilient member as part of the stabilizer to reduce vibration and torque as the bow in use.
	With respect to the weight comprising an aperture wherein the aperture having a distance, to the best of his understating the examiner’s construed the cavity, of housing 28 (i.e. weight) with aperture having a distance as shown Saunders’ Fig. 3.
	Saunders is not specific regarding wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture.
	However, Hoyt discloses stabilizers that each is including a body connected to an archery bow with a resilient member and as suspended mass with an aperture; wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture as shown in the embodiment of Fig. 12 (4:10-44; wherein a largest cross-sectional dimension of the body member (such as elements 78 and/or 48) is less than a distance across the aperture (of metal cup 70, i.e. suspended mass). Or Fig. 13 (4:45-56; wherein a largest cross-sectional dimension of the body member (such as elements 30 and/or 48) is less than a distance across the aperture (of metal cup 88, i.e. suspended mass).  Or Fig. 15 (5:3-28; wherein a largest cross-sectional dimension of the body member (such as elements 110 and/or 48) is less than a distance across the aperture (of end portion 106 of rod 25)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Saunders’ suspended mass comprising an aperture; wherein a largest cross-sectional dimension of the body member is less than a distance across the aperture as taught by Hoyt for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way forming a stabilizer device including a body and at least suspended mass therewith suitable to dampen vibration as the archery bow is in use.  A skilled artisan would have determined that the manner of connecting the stabilizer’s elements onto the bow would have been an obvious engineering choice of such assembly, while connected to an archery bow device.
	As per claim 20, with respect to the resilient member comprising a second protrusion, the body member comprising a body groove, the second protrusion oriented in the body groove, note McPherson’s Fig. 20 regarding resilient member 206 comprising annular collar 207 (second protrusion) oriented in a body (housing 204) radial groove 244.  Note also Fig. 21 regarding mounting groove 248 of elastomeric portion 206 (resilient member) to be placed within grooves/lips 246 of body member 204.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                             11/5/21                  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711